Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (US 2018/0123974), in view of Sinha et al (US 2015/0317169).

Regarding claim 1, McBride teaches a method, comprising: 
2receiving, with a computing system over a network, a request for network services 3from a customer, the request for network services comprising desired 4characteristics and performance parameters for the requested network 5services, without information regarding any of specific hardware, specific 6hardware type, specific location, or specific network for providing the 7requested network services (Abstract provides “ …a computing system might receive, over a network, a request for network services from a customer. The request for network services might include desired performance parameters for the requested network services, without information regarding any of specific hardware, specific hardware type, specific location, or specific network for providing the requested network services. The computing system might allocate network resources from one or more networks, based at least in part on the desired performance parameters”)
8identifying, with the computing system, two or more network resources from two 9or more first networks capable of providing the requested network services, 10based at least in part on the desired characteristics and performance 11parameters for the requested network services (Abstract provides “The computing system might allocate network resources from one or more networks, based at least in part on the desired performance parameters …the computing system might allocate at least one other network resource from at least one second network, based at least in part on network performance metrics, and based at least in part on the desired performance parameters”)
12establishing, with the computing system, one or more transport links between the 13identified two or more network resources, the identified two or more network 14resources being disaggregated and distributed network resources ([0061] provides “…accomplished via the computing system 105 communicating with the NFV orchestrator 165, which via the NFV interconnection hub 170 and via one or more of the NFV interconnection gateways 180-190, providing at least one of the one or more first networks 135a-135n, the one or more second networks 155a-155n, and/or the one or more third networks 160a-160n with access to one or more VNFs for use by the customer, the one or more VNFs providing the one or more network resources having the desired performance parameters”); 
25and 26allocating, with the computing system, the identified two or more network resources for providing the requested network services ([0020] provides “The computing system might allocate one or more network resources from one or more first networks of a first set of networks for providing the requested network services, based at least in part on the desired performance parameters and/or based at least in part on a determination that the one or more first networks is capable of providing network resources each having the desired performance parameters”);
18configuring, with the computing system, at least one network resource of the 19identified two or more network resources to perform at least one of simulating 20zero latency or near-zero latency between the identified two or more network 21resources ([0020] provides “…supplementing provision of the requested network services having the desired performance parameters, in some cases, based at least in part on one or more updated network performance metrics, thereby replacing or augmenting the at least one first network resource provided from the one or more first networks of the first set of networks”, wherein the changes are done based on collected performance data and therefore, being interpreted as analogous to simulation; [0065] provides “In some cases, the collective data or selected data from the data lake 220 are used by an artificial intelligence (“AI”) model training and rule development process (at block 235) as a way to detect fault and to assess remediation”) or simulating zero distance or near-zero distance between the 22identified two or more network resources, based at least in part on the desired 23characteristics and performance parameters for the requested network services 24and based at least in part on the derived distributable synchronization state; 

McBride teaches the above but does not explicitly teach 15deriving, with the computing system, distributable synchronization state across at 16least one of the identified two or more network resources, a backplane of one 17or more of the two or more first networks, or the one or more transport links. 

However, in a similar field of endeavor, Sinha teaches deriving, with the computing system, distributable synchronization state across at 16least one of the identified two or more network resources, a backplane of one 17or more of the two or more first networks, or the one or more transport links ([0049] provides “…applications maintain their own state in a local database and synchronize state with the distributed control plane using MwGP. Such state includes state of servers (IP address, MAC address, etc.), state of VMs, etc.”).



Regarding claim 2, wherein the computing system comprises one of a path computation engine, a data flow manager, a server computer over a network, a 3cloud-based computing system over a network, or a distributed computing system (McBride fig.1A).

Regarding claim 3, wherein the one or more transport links comprise 2at least one of one or more optical transport links, one or more network transport links, or 3one or more wired transport links (McBride [0019]).

Regarding claim 9, mapping, with computing system, a plurality of network resources within the two 3or more first networks (McBride [0049]); 4wherein identifying the two or more network resources comprises identifying, 5with the computing system, the two or more network resources from the two 6or more first networks capable of providing the requested network services, 7based at least in part on the desired characteristics and performance 8parameters for the requested network services and based at least in part on the 9mapping of the plurality of network resources (McBride Abstract, [0020]).

Regarding claim 10, wherein at least one of identifying the two or more 2network resources, mapping the plurality of network resources, or configuring the at least 3one network resource of the identified two or more network resources is performed using 4at least one of one or more artificial intelligence ("Al") systems, one or more machine 5learning systems, or one or more software defined network ("SDN") systems (McBride [0065]).

Regarding claim 11, wherein the identified two or more network 2 resources comprise peripheral component interconnect ("PCI") -based network cards each 643 comprising one or more network interface cards ("NICs"), one or more smart NICs, one 4 or more graphics processing units ("GPUs"), or one or more storage devices (McBride [0033]).

Regarding claim 12, wherein the identified two or more network 2resources comprise two or more generic or single-purpose network devices in place of 3specialized or all-purpose network devices (McBride [0115]).

Regarding claim 13, wherein the desired characteristics comprise at 2least one of requirement for network equipment to be geophysically proximate to the 3customer, requirement for network equipment to be located within a geophysical 4location, requirement to avoid routing network traffic through a geophysical location, 5requirement to route network traffic through a geophysical location, requirement to 6exclude a first type of network resources from fulfillment of the requested network 7services, requirement to include a second type of network resources for fulfillment of the 8requested network services, requirement to fulfill the requested network services based 9on a single goal indicated by the customer, or requirement to fulfill the requested network 10services based on multi-goals indicated by the customer (McBride [0033]).

Regarding claim 14, wherein the desired performance parameters 2comprise at least one of a maximum latency, a maximum jitter, a maximum packet loss, a 3maximum number of hops, performance parameters defined in a service level agreement 4("SLA") associated with the customer or performance parameters defined in terms of 5natural resource usage, quality of service ("QoS") measurement data, 

Regarding claim 15, wherein allocating the two or more network 2resources from the two or more first networks for providing the requested network  services comprises providing the two or more first networks with access over the one or 65 more transport links to one or more virtual network functions ("VNFs") for use by the customer, the one or more VNFs providing the two or more network resources having the 6desired performance parameters (McBride [0087-0088]).

Regarding claim 16, wherein providing access to the one or more 2VNFs comprises bursting, using an application programming interface ("API"), one or 3more VNFs to one or more network functions virtualization ("NFV") entities at the two 4or more first networks (McBride [0037]).

Regarding claim 17,  2determining, with an audit engine, whether each of the identified two or more 3network resources conforms with the desired characteristics and performance 4parameters (McBride [0065] provides for a feedback loop driven process).

Regarding claim 18, wherein determining whether each of the 2identified two or more network resources conforms with the desired characteristics and 3performance parameters comprises determining, with the audit engine, whether each of 4the identified two or more network resources 

Regarding claim 19, wherein determining whether each of the 2identified two or more network resources conforms with the desired characteristics and 3performance parameters comprises determining, with the audit engine, whether each of 4the identified two or more network resources conforms with the desired characteristics 5and performance parameters, by: 6measuring one or more network performance metrics of each of the identified two 7or more network resources; 8comparing, with the audit engine, the measured one or more network performance 9metrics of each of the identified two or more network resources with the 10desired performance parameters (McBride [0022-0023], [0026]); 11determining characteristics of each of the identified two or more network resources; and 66comparing, with the audit engine, the determined characteristics of each of the  identified two or more network resources with the desired characteristics (McBride [0022-0023], [0026]).

Regarding claim 20, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.
Regarding claim 21, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McBride et al (US 2018/0123974), in view of Sinha et al (US 2015/0317169), further in view of Jain et al (US 2017/0359735).



However, in a similar field of endeavor, Jain teaches utilizing light steered transport ([0026] provides for “…directed light (such as steered laser communication)”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would be motivated to use the feature of utilizing light steered transport to allow the system to communicate via laser communication. 

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/I.R/               Examiner, Art Unit 2459  

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459